DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are considered vague and indefinite for the following reasons:
(a)  Regarding claim1, the phrase "particularly of a vehicle" renders the claim indefinite because it is unclear whether this limitation is part of the claimed invention.  See MPEP § 2173.05(d).
(b)  The dependent claims not specifically mentioned are rejected as being dependent upon a rejected base claim since they inherently contain the same deficiencies therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hagano (U.S. 2018/0094758) in view of Kito et al. (U.S. 2015/0151633).  Hagano teaches a filling head 10 (figure 4) for a fuel tank (paragraph [0006]), particularly of a vehicle, the filling head comprising a tubular sleeve 20 of which a first longitudinal end (upper end as shown in figure 4) defines a filling opening and of which a second longitudinal end (lower end as shown in figure 4) is intended to be fixed to one end (upper end of FP as shown in figure 4) of a fuel pipe FP, the filling head 10 further comprising a ring 30 mounted in said tubular sleeve and comprising a passage orifice for a filling nozzle FN (figure 10), characterized in that said tubular sleeve 20 is made of polyethylene such that the second longitudinal end is capable of being connected by welding to a fuel pipe FP, and in that annular sealing means 31 are mounted between said ring 30 and said tubular sleeve 20 near said second longitudinal end (to the degree “near is set forth in the claim).
Hagano discloses the claimed invention except for the tubular sleeve being made of HDPE.  Hagano does detach that the sleeve 20is made of polyethylene in paragraph [0028].  Kito et al. teaches that it is known to form a tubular sleeve of HDPE (see paragraph [0029]).  It would have been obvious to 

Regarding claim 2, said annular sealing means 31 comprise at least one annular sealing gasket (paragraph [0029]).

Regarding claim 3, said annular sealing gasket 31 is housed in an external annular groove of said ring 30 and presses against an internal cylindrical surface of said tubular sleeve 20 (figure 4).

Regarding claim 4, said second end (lower end of 20 as shown in figure 4) of said tubular sleeve 20 has an additional thickness at 21.

Regarding claim 6, said second longitudinal end (lower end as shown in figure 4) comprises a rim at 21 or a cylindrical bearing surface of diameter D2 for welding, which is connected to a cylindrical wall of diameter D1 of said tubular sleeve, wherein diameter D2 is greater than diameter D1 (20 at 21 has a greater diameter than diameter of FP).

Regarding claim 7, said annular sealing means 31 collaborate with an internal cylindrical surface of said cylindrical wall.

Regarding claim 8, said additional thickness at 21 extends into the cylindrical rim at 22 and a portion of said cylindrical wall.

In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 10, the modified filling head of Hagano shows that the annular sealing means 31 have a mean diameter d comprised between 0.5D and 1D.  The outer diameter of the sealing means 31 is equal to the inner diameter of the tubular sleeve (figure 4).

Regarding claim 11, said additional thickness at 21 defines an annular step (shown at lead line 21) on an external annular surface of said cylindrical wall.

Regarding claim 16, Hagano teaches a filling head 10 for a vehicle fuel tank (paragraph [0006]), the filling head comprising a tubular sleeve 20 with a first longitudinal end (upper end as shown in figure 4) that defines a filling opening and a second longitudinal end (lower end as shown in figure 4), a ring 20 mounted in said tubular sleeve and comprising a passage orifice for a filling nozzle FN (figure 11), wherein said tubular sleeve 20 is made of PE such that the second longitudinal end can be joined by welding to a fuel pipe FP, wherein an annular seal 31 is mounted between said ring and said tubular sleeve near said second longitudinal end.
.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (U.S. 2018/0312055) in view of Kito et al. (U.S. 2015/0151633).  Hirose et al. teaches a filling head (figure 12) for a fuel tank (paragraph [0029]), particularly of a vehicle, the filling head comprising a tubular sleeve 4 of which a first longitudinal end (upper end as shown in figure 12) defines a filling opening and of which a second longitudinal end (lower end as shown in figure 4) is intended to be fixed to one end of a fuel pipe, the filling head further comprising a ring 3 mounted in said tubular sleeve and comprising a passage orifice for a filling nozzle N (figure 11), characterized in that annular sealing means (shown between 3 and 4 in figure 12) are mounted between said ring 3 and said tubular sleeve 4 near said second longitudinal end (to the degree “near is set forth in the claim).
Hirose et al. discloses the claimed invention except for the tubular sleeve being made of HDPE.  Kito et al. teaches that it is known to form a tubular sleeve of HDPE (see paragraph [0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the filling head of Hirose et al.  with the tubular sleeve being made of HDPE, as taught by Kito et al., in order to use a well known material that is durable and has the required strength.

Regarding claim 4, said second end (lower end of 20 as shown in figure 4) of said tubular sleeve 4 has an additional thickness (portion above sealing ring is thinner than portion of 4 below sealing ring).
.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hagano (U.S. 2018/0094758) in view of Kito et al. (U.S. 2015/0151633), as applied to claim 1 above, and further in view of Swane (U.S. 6,880,593).  The modified filling head of Hagano discloses the claimed invention except for the filler pipe being made of HDPE.  Kito et al. teaches that it is known to form a pipe of HDPE (see paragraph [0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the filling pipe of Hagano being made of HDPE, as taught by Kito et al., in order to use a well known material that is durable and has the required strength.
Further regarding claim 12, the modified filling head of Hagano discloses the claimed invention except for the weld joint.  Swane teaches that it is known to weld the second end to the filling pipe (see element 18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified filling head of Hagano with a weld joint between the second end and the filling pipe, as taught by Swane, in order to permanently secure the two elements in a manner that forms a more secure bond.

Regarding claim 13, the modified filling head of Hagano discloses the claimed invention except for the distance away from a plane (P1) passing through a free welding edge of said second longitudinal end, measured along an axis (A) of said tubular sleeve 20, represents 0.01D to 0.3D.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified filling head of Hagano with the distance away from a plane (P1) passing through a free welding edge of said second longitudinal end, measured along an axis (A) of said tubular sleeve 20, In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 14, the modified filling head of Hagano shows that the annular sealing means 31 have a mean diameter d comprised between 0.5D and 1D.  The outer diameter of the sealing means 31 is equal to the inner diameter of the tubular sleeve (figure 4).

Regarding claim 15, said tubular sleeve at PT is at least partially surrounded by said end of said pipe FP. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the seal between the sleeve and ring.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736